DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Election/Restrictions
Applicant has elected without traverse to prosecute the invention of I, claims 1-8.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes a claim limitations that use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting means” in claims 1-3, 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 62 of the instant application the “connecting means” is disclosed as mating threads or interlocking tabs.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spector (US Patent No. 5,897,418).
Regarding claim 1, Spector discloses an expanding character toy system (see Figures 1-5) comprising: a memory foam body (F) that is sculpted in the shape of a toy character (see Figure 1), the sculpted memory foam character body being compressible from an uncompressed sculpted shape into a compressed shape (see abstract); a memory foam body cover encasing the sculpted memory foam character body such that when the encased sculpted memory foam character body is in the uncompressed sculpted shape (column 2 lines 19-30 discloses that the compressible foam figure could be fully covered by a fabric outer casing identified as element 16), the memory foam body cover has a tight fit against the sculpted memory foam character body to conform to and reveal the character sculpt (inherently the foam material will conform and reveal the character as recited (see column 2 lines 19-30); a rigid container for containing the encased sculpted memory foam character body in a compressed state and maintaining the encased sculpted memory foam character body in a compressed state wherein the encased sculpted memory foam character body presses against rigid walls of the container (element T as shown in Figure 4), the rigid container having at least two parts that may be separated from one another to allow the encased sculpted memory foam character body to be compressed into the rigid container and the parts of the container including connecting means to allow the parts of the container to connect to one another to provide a sealed container for the encased sculpted memory foam character body (the rigid container has element (T) that is a ridged container identified as a tube and it has a second part identified as a cork or stopper 19 as shown in Figure 4).

Regarding claim 3, the rigid container (T) as shown in Figure 4 is a hollow shell containing at least two distinct parts that include connecting means to allow the parts of the shell to releasably connect to one another to provide a sealed container for the encased sculpted memory foam character body (the inside top surface area of the tube and the bottom end section of element 19 is considered as the two distinct parts as recited) .


Regarding claim 5, the hollow shell (T) has a sculpted character shape that is smaller in volume (see the character compressed and placed in the tube container as shown in Figure 4) than the expanded volume of the expanded volume of the encased sculpted memory foam character body that it contains, but larger in volume than the encased sculpted memory foam character body in a compressed state (as shown in Figure 1 and as discussed in column 2 lines 31-51, the character has smaller volume than the expanded volume in the container and it has expanded volume outside the tube when the character foam element exposed to air).

Claim 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Medwed (US Patent Application Publication No. 2018/0333648).
Regarding claim 1, Medwed discloses an expanding character toy system (see Figures 1-6D) comprising: a memory foam body (20) that is sculpted in the shape of a toy character (30), the sculpted memory foam character body being compressible from an uncompressed sculpted shape into a compressed shape (see abstract and Figures 1-2); a memory foam body cover (68 as shown in Figure 5A) encasing the sculpted memory foam character body (30) such that when the encased sculpted memory foam character body is in the uncompressed sculpted shape (50), the memory foam body cover has a tight fit against the sculpted memory foam character body to conform to and reveal the character sculpt (see Figure 5A); a rigid container for containing the encased sculpted memory foam character body in a compressed state and maintaining the encased sculpted memory foam character body in a compressed state wherein the encased sculpted memory foam character body presses against rigid walls of the container (see Figures 2-3), the rigid container having at least two parts that may be separated from one another to allow the encased sculpted memory foam character body to be compressed into the rigid container and the parts of the container including connecting means to allow the parts of the container to connect to one another to provide a sealed container for the encased sculpted memory foam character body (package 80 is considered as a rigid container and first part; and the closure element 88 is considered as a second part and the connecting means is the tap formation of the closure that is to be inserted in the container 80. Medwed discloses that the container (80) could be made of plastic, vinyl, glass, acrylic or any other suitable material that is substantially rigid in paragraph 28).

Regarding claim 3, the rigid container (80) as shown in Figure 2 is a hollow shell containing at least two distinct parts that include connecting means to allow the parts of the shell to releasably connect to one another to provide a sealed container for the encased sculpted memory foam character body (package 80 is one distinct part and the closure element 88 is a second distinct part and the folded tabs as shown in Figures 1-2 are considered a sealing component) .

Regarding claim 5, the hollow shell (80) has a sculpted character shape that is smaller in volume (as shown in Figure 1, the real natural size of the character is larger than the volume of the container) than the expanded volume of the expanded volume of the encased sculpted memory foam character body that it contains (50), but larger in volume than the encased sculpted memory foam character body in a compressed state (see Figures 1-2).

Regarding claim 6, wherein the connecting means comprises at least one locking tab provided on one of the distinct parts of the hollow shell, the locking tab being releasably engageable with another distinct part of the hollow shell to releasably lock the hollow shell parts to one another (package 80 is considered as a rigid container and first part; and the closure element 88 is considered as a second part and the connecting means is the tap formation of the closure that is to be inserted in the container 80 to contain the plush character).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dunn, Ralph (EP Publication No 206500A).
Dunn discloses an expanding character toy system comprising: a memory foam (see abstract) body that is sculpted in the shape of a toy character (16), the sculpted memory foam character body being compressible from an uncompressed sculpted shape into a compressed shape (see pages 14-15); a memory foam body cover encasing the sculpted memory foam character body such that when the encased sculpted memory foam character body is in the uncompressed sculpted shape (18), the memory foam body cover has a tight fit against the sculpted memory foam character body to conform to and reveal the character sculpt (see Figures 2-4); a flattened substantially fluid impervious container bag for containing the encased sculpted memory foam character body in a compressed state wherein the foam character body is compressed under the influence of atmospheric pressure (see Figures 10-11, see claim 1, see paragraphs on pages 14-15); and a mechanical restraining cover surrounding the flattened container and its contents (54), at least one of the container bag and the mechanical restraint maintaining the encased sculpted memory foam character body in a compressed state (the assembly as shown in Figure 10 with toy character inside). It should be noted that the different embodiment as shown in Figures 1-2 and Figures 8-9 read on this claim as well.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Smith (US Patent Application Publication No. 2008/0035646).
Spector discloses the invention as recited above including a container (T) that is a tube. The reference does not explicitly disclose if the container could be a molded jar with open mouth with screw threads and a lid that has a rim that has internal threads that engage the screw thread of the jar as recited and the device having interlocking threads. The use of a jar that has threaded mouth and a lid that has internal threads is not a new concept and Smith is one example of reference that teaches this concept (see threads 28 as shown in Figure 3) and see the inner thread (62) of the cap element (22) as shown in Figure 3). It would have been obvious to one of ordinary skill in the art to substitute the connecting means of Spector with the connecting means of the Smith reference to use a known alternative connecting means.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 3 above in view of Spector (US Patent Application Publication No. 2001/0034178).
Spector does not disclose the hollow shell as having an egg shape. Spector discloses a container that has an egg shape (see container 10 a shown in Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing to substitute the shape of Spector (‘418) with egg shape as taught by Spector’s reference (‘178) to use a known alternative shape. In addition it would have been obvious to one of ordinary skill in the art before the effective filing to provide the Spector reference with an egg shape in order to make the device of Spector (‘178) more interesting and fun for children.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711